             Case 4:20-cv-00151-KGB Document 27 Filed 01/19/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

DIANA D. THOMAS                                                                    PLAINTIFF
ADC #716776

v.                                 Case No. 4:20-cv-00151 KGB-JJV

BILLY W. INMAN, et al.                                                         DEFENDANTS

                                               ORDER

        Before the Court are the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe J. Volpe (Dkt. No. 8). Plaintiff Diana D. Thomas filed a notice, which

this Court interprets as objections to the Proposed Findings and Recommendations (Dkt. No. 10).

After careful review of the Proposed Findings and Recommendations and Ms. Thomas’ objections,

as well as a de novo review of the record, the Court adopts the Proposed Findings and

Recommendations as its findings in all respects (Dkt. No. 8). Ms. Thomas’ objections restate

assertions raised in her complaint, and the Court in conducting its de novo review has carefully

considered those assertions (Dkt. Nos. 2, 10). The Court has adopted Judge Volpe’s analysis and

reasoning as its own; the Court will not repeat that analysis here. For these reasons, the Court

adopts the Proposed Findings and Recommendations as its findings in all respects (Dkt. No. 8).

        It is therefore ordered that:

        1.       Ms. Thomas may proceed with her retaliation claim against defendants Billy W.

Inman and Joyce M. Johnson in their individual capacities.

        2.       The Court dismisses with prejudice Ms. Thomas’ claims for money damages

against all defendants in their official capacities.

        3.       The Court dismisses without prejudice Ms. Thomas’ claims for injunctive relief,

given where she is currently housed.
            Case 4:20-cv-00151-KGB Document 27 Filed 01/19/21 Page 2 of 2




       4.       The Court dismisses without prejudice Ms. Thomas’ failure to protect claims and

equal protection claims for failure to state a claim upon which relief may be granted.

       5.       The Court dismisses without prejudice Ms. Thomas’ deliberate indifference to

medical needs claims as improperly joined in this case; Ms. Thomas may pursue these claims in a

separately filed action, if she chooses to do so.

       6.       The Court dismisses without prejudice Ms. Thomas’ prison policy claims and

access to the court claims for failure to state a claim upon which relief may be granted.

       7.       Defendants Denese Voss, Gordon, UAMS Angels, Officer Reemes, and Sergeant

Wachuka are dismissed from this action.

       8.       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order would not be taken in good faith.

       It is so ordered this 19th day of January, 2021.

                                                     __________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
